                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
NIDIA SOLANO-SANCHEZ                             : CIVIL ACTION NO.
                                                 :
                              Plaintiff,         :   19-4016
      v.                                         :
                                                 :
STATE FARM MUTUAL AUTO                           :
INSURANCE COMPANY                                :
                                                 :
                              Defendant.         :
________________________________________________:

Henry S. Perkin, M.J.                                                                 May 27, 2021

                                           MEMORANDUM

       Before the Court for resolution are Plaintiff’s informal motions to compel wherein
Plaintiff seeks assistance with discovery issues related to the depositions of Defendant’s claims
adjuster, Daniele Smith, and corporate designee. On January 22, 2021, this Court ruled on the
majority of the discovery disputes, but deferred its ruling on several categories of documents
pending Defendant’s submission of unredacted versions of these documents for in camera
review. Upon consideration of the parties' letter briefs and the relevant case law, and after
reviewing the remaining documents in camera, the Court will grant in part and deny in part
Plaintiff’s requests as set forth below.
  I.   BACKGROUND
       This Court previously set out a detailed account of the factual and procedural history of
this case in its first memorandum on Plaintiff’s motions to compel, filed January 22, 2021. (ECF
No. 45.) Therefore, we only address those facts relevant to the resolve the outstanding issues
before this Court.
       On September 3, 2019, Plaintiff filed the instant lawsuit, asserting claims for declaratory
judgment, breach of contract, and bad faith against Defendant State Farm arising from her claim
for underinsured motorist (“UIM”) benefits. Plaintiff issued notices of deposition to Defendant’s
claims adjuster, Daniele Smith, and to Defendant’s corporate designee. Along with the notices of




                                                 1
deposition, pursuant to Federal Rules of Civil Procedure 30(b)(2) and 34(a)(1), Plaintiff
requested that Defendant produce a number of documents at the depositions.
       In response, Defendant sent Plaintiff its answers and objections to the requests for
production of documents. Defendant objected entirely to the deposition of a corporate designee
on the grounds that it is “unnecessary, harassing, and not proportional to the needs and issues in
this matter.” Defendant also objected specifically to the scope of certain matters for examination
on the basis that they sought information protected from discovery. The parties agreed to seek
the Court’s assistance in resolving the disputed issues and the Court held two telephone
conferences on October 6, 2020 and October 8, 2020. Both parties submitted letter briefs, as
requested by the Court, supplementing their oral arguments.
       On January 22, 2021, this Court filed an order and memorandum ruling on most of the
discovery disputes, but, as previously noted, deferred its ruling on several categories of
documents. (ECF Nos. 44, 45.) This Court ordered Defendant to submit all documents on its
privilege log for in camera review with the following descriptions:
        •   State Farm internal file notes regarding communications with legal counsel, Forry
            Ullman; UIM strategy and evaluation; claim handling
        •   Amount of reserves and legal expenses on the UIM and Medical Payment claims
        •   State Farm Evaluation Report for Plaintiff’s UIM claim
        •   State Farm internal emails regarding receipt of this lawsuit, and assignment to legal
            counsel, Forry Ullman
        •   ISO Claim Search report
        •   Asset report regarding Juan Gonzalez Campos, for consent to settle/waiver of UIM
            subrogation purposes
This Court also reserved its decision on the first matter for examination described in the notice of
deposition of the corporate designee – relating to the analysis and handling of the claim –
pending review of the documents listed above.
       Defendant provided unredacted versions of the documents ordered for inspection to the
Court on February 5, 2021. Having reviewed these documents, this Court is prepared to rule on
the remaining objections to the requests for production and scope of the first matter for
examination designated in the notice of deposition to the corporate designee.

 II.   DISCUSSION

       In Plaintiff’s sixth, seventh, and eighth requests for documents in connection with the
with the deposition of Defendant’s claims adjuster, she seeks information related to the review,


                                                 2
evaluation, and assessment of her claim for UIM benefits. Defendant objected to these requests
on the grounds that, among other things, they seek information protected by the attorney-client
privilege and/or work-product doctrine. After reviewing Defendant’s privilege log, it appeared to
this Court that many of the withheld documents relate to these requests. However, based on the
descriptions of the documents in the privilege log, this Court could not determine the
applicability of the work-product doctrine, or the other privileges asserted, without further detail
from Defendant. Thus, we ordered Defendant to produce those documents to the Court for
examination.

       The Court has reviewed unredacted versions of the documents it requested from the
privilege log, and will address each category of material related to the Plaintiff’s requests for
production below.

           a. Reserve Information

       “An insurance reserve is a pool of funds allocated to satisfy obligations that may arise
under a claim.” Peco Energy Co. v. Insurance Co. of N. Am., 852 A.2d 1230, 1232 n. 3
(Pa.Super.Ct.2004). Pennsylvania law “requires insurance companies to set aside reserves upon
notice of potential losses under their policies.” Fidelity & Deposit Co. of Md. v. McColloch, 168
F.R.D. 516, 525 (E.D.Pa.1996) (citing 40 P.S. § 71). Defendant has redacted all of the
information in the claims file related to reserves, maintaining that such information is
“confidential, mental impression, and not relevant.”

       District Courts within the Third Circuit are split on the question of whether reserves are
discoverable in bad faith cases. Consugar v. Nationwide Ins. Co., 2011 WL 2360208, at *5
(M.D. Pa. June 9, 2011) (Munley, J.) (collecting cases and discussing the split in authority). In a
recent case, Barnard v. Liberty Mutual Insurance Corp., the Middle District of Pennsylvania
articulated the prevailing view, as follows:

       [R]eserves may be discoverable in a bad faith action when the claim relates to the insurer's
       failure to settle or where there is a discrepancy regarding the value of the claim. See e.g.,
       Borgia v. State Farm Mut. Auto. Ins. Co., 2014 WL 4375643, at *4 n.5 (E.D. Pa. Sept. 3,
       2014) (finding the reserves were relevant to the plaintiff's [underinsured motorist] claim
       because “the establishment of reserves would serve little, if any, purpose unless the
       reserves ‘have some relationship to the insurer's estimation of the insured's potential
       liability’”) (citations omitted); Consugar, 2011 WL 2360208, at *5 (“the amount set aside
       for reserves ‘is certainly germane to any analysis [defendant] made of’ the claim's value,


                                                  3
       and of whether defendant acted in bad faith in processing the claim”) (citations omitted);
       Oak Lane Printing & Letter Serv., Inc. v. Atlantic Mut. Ins. Co., No. 04-3301, 2007 WL
       1725201, at *4 (E.D. Pa. June 13, 2007) (stating that reserves “must be relevant to a specific
       issue presented in a bad faith action,” such as when “the insurer fails to settle or where
       there is a disputed issue regarding the value of the claim”).
Barnard v. Liberty Mutual Insurance Corp., No. 18-1218, 2019 WL 461510 at *5 (M.D. Pa. Feb.
6, 2019). In contrast, “when the bad faith claim is based on a denial of coverage and does not
involve the value of the claim or [the plaintiff’s] estimation of liability ... the reserve information
requested is neither relevant nor reasonably calculated to lead to the discovery of admissible
evidence.” Id. at *6 (internal quotation marks omitted).

       Here, Plaintiff’s claim for bad faith involves Defendant’s failure to settle the claim
because of a discrepancy regarding the value of the claim rather than an outright denial of
coverage. Thus, the reserve information is relevant and should be produced. To the extent that
Defendant’s reserve for Plaintiff’s claim is much larger than the amount it has offered Plaintiff in
settlement, “a jury might reasonably infer, in the absence of some plausible explanation by the
[Defendant], that [Defendant] was disregarding its obligation to deal reasonably with its
insured.” Cicon v. State Farm Mut. Auto. Ins. Co., No. 3:L4-CV-2187, 2015 WL 5021736, at *4
(M.D. Pa. Aug. 21, 2015).

       Defendant also argues that the reserve information is protected by the work-product
doctrine as it falls under “mental impressions.” The Honorable Judge Harvey Bartle III rejected
this argument in a case involving a claim for bad faith against an insurer. See Safeguard Lighting
Sys., Inc. v. N. Am. Specialty Ins. Co., No. CIV.A.03-4145, 2004 WL 3037947, at *2 (E.D. Pa.
Dec. 30, 2004). Judge Bartle explained that “[m]ental impressions and opinions of the party and
its agents, however, are not protected by the work product doctrine, unless they are prepared for
an attorney in preparation for possible litigation.” Id. Additionally, “[w]ork product prepared in
the ordinary course of business is not immune from discovery.” Id. Defendant does not argue
that its reserves were prepared in anticipation of litigation or other than in the normal course of
business. Accordingly, Defendant is directed to produce unredacted versions of its documents
discussing reserve information regarding Plaintiff’s claim (Bates 42, 187-88).




                                                   4
             b. State Farm Internal Emails Regarding Receipt of this Lawsuit and
                 Assignment to Legal Counsel

         Defendant withheld internal emails regarding receipt of the lawsuit and assignment to its
legal counsel. Defendant’s privilege log indicates that these documents were withheld on the
grounds that the information is “work product, mental impression, confidential, and post
litigation.” After in camera review, this Court finds that the documents have been appropriately
withheld. These documents, dated after the lawsuit was filed, are protected by both attorney-
client privilege and the work-product doctrine as the communications were made with the
purpose of seeking legal advice and discuss litigation strategy. Thus, Defendant will not be
required to produce these documents (Bates 1650-1652, 1691-1693).

             c. ISO Claim Search Report1

         As explained in the footnote below, the ISO Claims Search Database is a nationwide
database utilized by insurance companies to track claims history and detect fraud. Defendant
withheld the report on Plaintiff’s claims history on the basis that it is not relevant. For discovery
purposes, relevance is broadly and liberally construed. Hickman v. Taylor, 329 U.S. 495 (1947).
Information need not be admissible in evidence to be discoverable. Fed. R. Civ. P. 26(b). This
Court finds that this information is relevant to Plaintiff’s bad faith claim to the extent that it is a
factor Defendant considered in evaluating Plaintiff’s Underinsured Motorist Claim. Therefore,
Defendant shall produce an unredacted version of its ISO Claim Search Report (Bates 1786-
1790).

             d. Asset Report Regarding Juan Gonzalez Campos, for Consent to
                 Settle/Waiver of UIM Subrogation Purposes

         Defendant withheld the asset report of Juan Gonzalez Campos, the tortfeasor in the motor
vehicle accident underlying this lawsuit. This report was withheld on the grounds that it is not
relevant and confidential. Considering the allegations in Counts I through III of the Complaint -



         1
            The ISO ClaimSearch database is an insurance fraud detection system owned by the Insurance Services
Office. It contains detailed records of losses paid from participating insurers. Insurance companies can become a
member of ISO and send claims information to ISO to check whether similar claims have been filed with other
insurance companies. See generally, Ins. Serv. Office, ISO ClaimSearch, VERISK,
https://www.verisk.com/insurance/products/claimsearch/ (last visited May 25, 2021).


                                                         5
declaratory judgment, breach of contract, and bad faith - this Court agrees that the asset report is
not relevant and need not be produced.

        “Relevant evidence” means evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” Fed. R. Evid. 401. This asset report was generated on January
16, 2018 and Plaintiff received consent to settle with Mr. Campos’ insurer that dame day. This
Court finds that the asset report has no relevancy to the claims Plaintiff asserts arising from
Defendant’s failure to settle her claim for UIM benefits. For these reasons, Defendant will not be
required to produce the asset report (Bates 1791-1795).

            e. State Farm Evaluation Report for Plaintiff’s UIM claim

        As indicated in its privilege log, Defendant withheld its evaluation report for Plaintiff’s
UIM claim on the following bases, “work product, mental impression, attorney-client,
confidential, and post litigation.” Upon review, these documents consist of not only the final
evaluation of Plaintiff’s claim prepared by claims personnel, dated October 17, 2019, but also a
detailed history of all updates made by claims adjusters to the report beginning on January 16,
2018, the date Plaintiff settled with the tortfeasor.

                    i. Attorney-Client Privilege

        Turning first to Defendant’s claim that these documents are protected by the attorney-
client privilege, this Court notes that the privilege bars discovery of confidential communications
made between attorneys and clients for the purpose of obtaining or providing legal assistance to
the client. In re Grand Jury Subpoena, 745 F.3d 681, 687 (3d Cir. 2014) (citation omitted). The
privilege does not apply to the “disclosure of the underlying facts by those who communicated
with the attorney.” See Upjohn Co. v. United States, 449 U.S. 383, 395–396 (1981) (“protection
of the [attorney-client] privilege extends only to communications and not to facts”). The
evaluation report contains no communications between Defendant and its counsel. Rather, the
report contains a series of notations regarding the claim by the claims adjuster, Daniele Smith.
Thus, the attorney-client privilege is inapplicable to this document.




                                                   6
                   ii. Work-Product Doctrine

       Regarding the work-product doctrine, Federal Rule of Civil Procedure 26(b)(3) protects
“documents and tangible things” from discovery that are prepared in anticipation of litigation or
for trial by or for another party or its representative. A document is prepared in anticipation of
litigation when “in light of the nature of the document and the factual situation in the particular
case, the document can fairly be said to have been prepared or obtained because of the prospect
of litigation.” In re Grand Jury Proceedings, 604 F.2d at 803 (quoting 8 Charles A. Wright and
Arthur R. Miller, Federal Practice and Procedure § 2024 (1970)). In contrast, materials prepared
in the ordinary course of business are not protected. See Martin v. Bally's Park Place Hotel &
Casino, 983 F.2d 1252, 1260 (3d Cir.1993); Fed. R. Civ. P. 26(b)(3), advisory committee's note,
1970 Amendment (“Materials assembled in the ordinary course of business, or pursuant to public
requirements unrelated to litigation, or for other nonlitigation purposes are not under the
qualified immunity provided by this subdivision.”). “The burden of demonstrating that a
document is protected as work-product rests with the party asserting the doctrine.” Conoco Inc.
v. U.S. Dep't of Justice, 687 F.2d 724, 730 (3d Cir. 1982).

       As this Court previously noted in its January 22, 2021 memorandum, because insurance
companies are required to evaluate claims made by their insureds in the ordinary course of their
business, “discovery disputes involving an insurance company's claims file often present
problems for the parties.” Borgia, 2014 WL 4375643, at *3 (citing Garvey v. Nat'l Grange Mut.
Ins. Co., 167 F.R.D. 391, 394 (E.D.Pa.1996)). An insurance company “cannot reasonably argue
that the entirety of its claims files are accumulated in anticipation of litigation when it has a duty
to investigate, evaluate[,] and make a decision with respect to claims made on it by its insureds.”
Shaffer v. State Farm Mut. Auto. Ins. Co., 2014 WL 931101, at *2 (M.D. Pa. Mar.10, 2014)
(citation omitted); Robertson v. Allstate Ins. Co., 1999 WL 179754, at *3 (E.D. Pa. Mar. 10,
1999) (same). Nevertheless, a “mere claim of bad faith is not enough to shatter the work-product
privilege.” Robertson, 1999 WL 179574, at *3. “At some point in its investigation… an
insurance company's activity shifts from mere claims evaluation to an anticipation of litigation.”
Garvey, 167 F.R.D. at 394.

       Thus, to determine whether Defendant properly invoked the work-product doctrine, this
Court must first establish when Defendant reasonably anticipated litigation. The party asserting



                                                  7
work product protection must demonstrate that it subjectively anticipated litigation, and that the
anticipation was objectively reasonable. See Borgia v, 2014 WL 4375643, at *3. “While the
court must initially focus on the state of mind of the party preparing, or ordering preparation, of
the document, that person's anticipation of litigation must be objectively reasonable for the work
product protection to apply.” Id. (citing Martin, 983 F.2d at 1260.) A party's anticipation of
litigation is objectively reasonable if “there existed an identifiable specific claim or impending
litigation when the materials were prepared.” Id. (citing Montgomery Cnty. v. Microvote Corp.,
175 F.3d 296, 305 (3d Cir.1999) (Greenberg, J., concurring); Martin, 983 F.2d at 1260).

       Defendant contends in its letter brief before this Court that “it was apparent early on in
the UIM claim that this matter would be in litigation if State Farm did not pay the $45,000 UIM
policy limits.” (Def. Nov. 9, 2020 Ltr. Br. at 3.) Specifically, Defendant notes that Plaintiff’s
counsel demanded the policy limits in Plaintiff’s initial UIM notice letter on January 12, 2018.
Further, three months later, on April 19, 2018, Defendant retained legal counsel to assist in the
claim investigation and evaluation.

       This Court is guided in its analysis of when Defendant reasonably anticipated litigation
by two cases from this District involving claims for breach of contract and bad faith in the
context of UIM claims. Beginning with Borgia, the Honorable Chief Judge Juan R. Sánchez
ruled that the defendant insurer reasonably anticipated litigation when it was apparent that “[the
plaintiffs’] demand far exceeded [the insurer’s] valuation of the claim.” 2014 WL 4375643, at
*3. This occurred no later than November 21, 2013, when the defendant insurer retained outside
counsel to assist in in handling the claim. Id. Two months prior to retaining counsel, in
September, the defendant insurer received a letter from the plaintiffs’ counsel threatening to
proceed with litigation if the claim was “not resolved shortly.” Id. This threat of litigation was
made in the context of a second demand for payment of full policy limits. Id. Judge Sánchez
explained that “[b]y the time [the defendant] hired counsel, two months had passed since [the
plaintiffs] threatened litigation and [the defendant] had not yet made a settlement offer, it is
apparent [the plaintiffs’] demand far exceeded [the defendant’s] valuation of the claim.” Id.

       Second, this Court looks to the Honorable Judge Joseph F. Leeson, Jr.’s decision in
Wagner v. Allstate Ins. Co., 2016 WL 233790 (E.D. Pa. Jan. 19, 2016). In this case, the
defendant insurer argued that it anticipated litigation on November 12, 2012 when it received a



                                                  8
demand letter from the plaintiff’s counsel for policy limits. Id. , at *6. The letter indicated that if
the plaintiff did not receive the policy limits, the claim for benefits would be withdrawn and the
controversy would be litigated. Id. The claims adjuster subsequently sent a letter to the plaintiff’s
counsel stating that he needed additional information about medical treatment records to
“continue [the defendant’s] review of the claim.” Id. The plaintiff provided these records and, on
November 15, 2012, the defendant extended a settlement offer. Id. The plaintiff contended that
during those intervening days, the defendant was still in the process of assessing the value of
their claim through its review of the pertinent medical records and had not yet anticipated that
litigation would follow. Id.

       Judge Leeson agreed with the plaintiff, finding that the defendant could not have
reasonably anticipated litigation because it was still collecting information from the plaintiff to
“continue [its] review of the claim.” Judge Leeson further explained that, “while [the claim’s
adjuster maintains] that he reasonably anticipated litigation from the moment he received [the
plaintiff’s] November 12 ultimatum, he does not explain how he knew, prior to reviewing the
full medical treatment records that he requested, that their demand for payment in the amount of
the policy limit was not warranted.” Id. Thus, Allstate had not shown that it reasonably
anticipated litigation before November 15, 2012 when it extended a settlement offer. Id.

       With these two cases in mind, we turn to the facts in the case before this Court. In
Plaintiff’s initial UIM notice letter dated January 12, 2018, her counsel demanded the policy
limits. Defendant retained legal counsel on April 19, 2018 to assist with conducting the
Statement Under of Oath of Plaintiff, subpoenaing the medical records from Plaintiff’s numerous
medical providers, and obtaining an independent medical examination of Plaintiff. On July 20,
2018, after the Statement Under Oath was completed, Plaintiff’s counsel again made a demand
for policy limits, though she made no threat or mention of litigation. Reviewing the e-mails
between counsel, it appears that, from July 20, 2018 through February 27, 2019, the
communications involved only requests for authorization of medical records and scheduling of
the independent medical examination. On August 26, 2019, the independent medical
examination occurred. Shortly after, on September 3, 2019, Plaintiff filed this lawsuit.

       Unlike Borgia, Plaintiff’s counsel never threatened or mentioned litigation in her
demands for the policy limit on January 12, 2018 and July 20, 2018. In fact, in her second



                                                   9
demand following the Statement Under Oath, Plaintiff’s counsel wrote to “confirm that
[Plaintiff] will accept tender of her UIM policy limits” and asked that Defendant’s counsel
“advise to what, if anything, [Defendant] requires in order to tender [Plaintiff’s] available
underinsured motorist benefits.” (ECF No. 1, Ex. I.) Similar to Wagner, the communications
between counsel from July 20, 2018 through February 7, 2019 concerned continued requests for
medical records and authorizations to fully assess Plaintiff’s claim. (ECF No. 1, Exs. J-N.)

       From our review of the documents Defendant provided to this Court, it is not apparent
that Defendant valued Plaintiff’s claim far below the demand for policy limits prior to its
completion of the independent medical exam on August 26, 2019. However, we do find that, by
the time this examination concluded, it is likely that Defendant had determined Plaintiff’s
demand for payment in the amount of the policy limit exceeded its expected offer for settlement.
Accordingly, the Court concludes that Defendant reasonably anticipated litigation with Plaintiff
regarding her underinsured motorist claim no later than August 26, 2019. Defendant shall thus
produce an unredacted version any entries on the evaluation report for Plaintiff’s claim prior to
August 26, 2019 (Bates 204-211, 214-253).

           f. State Farm Internal File Notes Regarding Communications with Legal
               Counsel, Forry Ullman; UIM Strategy and Evaluation; Claim Handling

       Defendant has redacted all of the information in its internal file notes related to
communications with legal counsel, UIM strategy and evaluation, and claim handling on the
grounds that such information is “work product, attorney-client, confidential, mental impression,
not relevant, and post litigation.” Having reviewed these documents, they appear to be an
account of all updates made on the handling of Plaintiff’s claim by the claims adjuster, Daniele
Smith. In accordance with our analysis above, any entries made prior to August 26, 2019
redacted on the basis of the work-product doctrine are discoverable and must be produced.
Notably, the information contained at Bates Number 74, containing the claims adjuster’s
summary of the Statement Under Oath, must be produced. Any redactions made due to the
attorney-client privilege are appropriately redacted, and need not be produced, as they are
summaries of communications between the claims adjuster, in-house counsel, and outside
counsel.




                                                 10
           g. 1st Matter for Examination: The thoughts, analysis, evaluation(s),
               rationale(s), investigation, actions, research, review, and reasoning of the
               handling adjuster’s supervisor at Defendant insurance company who
               personally participated in the decision to offer $6,000 on or about October
               25, 2019, to resolve Plaintiff’s claim

       Finally, as previously noted, this Court reserved its decision on the permissible scope of
the first matter for examination listed in Plaintiff’s notice of deposition of the corporate designee.
This matter for examination is described in full as:

       “The thoughts, analysis, evaluation(s), rationale(s), investigation, actions, research,
       review, and reasoning of the handling adjuster’s supervisor at Defendant insurance
       company who personally participated in the decision to offer $6,000 on or about October
       25, 2019, to resolve Plaintiff’s claim. (The term “participated” as used in this paragraph
       includes, without limitation, reviewed any documents, analyzed and/or discussed the
       matter with anyone, approved the offer of compromise or provided any information or
       input whatsoever into the decision).
(Pl. Notice of Dep. July 10, 2020.) Defendant objects to this line of questioning both for the
deposition of the corporate representative as well as for the claims adjuster, Daniele Smith.

       Defendant contends that this information is protected by the work-product doctrine
and/or attorney-client privilege. With respect to the work-product doctrine, Defendant argues
that information regarding its claim evaluation and strategy is protected from discovery as it was
prepared “in anticipation of litigation/after litigation was filed.” Regarding attorney-client
privilege, Defendant maintains its communications with its legal counsel since April 2018 are
clearly and unequivocally protected by the attorney-client privilege.

       As already discussed, the attorney-client privilege bars discovery of confidential
communications made by the client during the course of representation, although it does not
apply to the “disclosure of the underlying facts by those who communicated with the attorney.”
See Upjohn Co., 449 U.S. at 395–396 (“protection of the [attorney-client] privilege extends only
to communications and not to facts”); United States Fidelity & Guaranty Co. v. Barron
Industries, Inc., 809 F. Supp. 355, 364 (M.D.Pa.1992) (“The [attorney-client] privilege simply
does not attach to a discussion of the facts, no matter how extensive or involved the discussion
may become). Therefore, Plaintiff may not ask the deponent about specific communications he




                                                 11
or she had with counsel related to this matter for examination, but may inquire as to the factual
basis for the decision not to offer Plaintiff her policy limits.

        In regard to the work-product doctrine, this Court has already observed that Federal Rule
of Civil Procedure 26(b)(3) protects “documents and tangible things” from discovery that are
prepared in anticipation of litigation or for trial by or for another party or its representative. As
discussed in the seminal case of Hickman v. Taylor, 329 U.S. 495 (1947) the work-product
protection also extends to intangible work product. See In re Cendant Corp. Sec. Litig., 343 F.3d
658, 662 (3d Cir. 2003)(“it is clear from Hickman that work-product protection extends to both
tangible and intangible work product.”) “The principles announced in Hickman protect the
intangible work product which may be sought through deposition questions” Delco Wire &
Cable, Inc. v. Weinberger, 109 F.R.D. 680, 691 (E.D. Pa. 1986). Thus, in line with our foregoing
analysis regarding the work-product doctrine, Plaintiff’s counsel must limit any questions under
this matter for examination to the time period before August 26, 2019.

III.    CONCLUSION

        In accordance with this Court’s foregoing analysis, an appropriate order follows.




                                                                   BY THE COURT:


                                                                   /s/ Henry S. Perkin_________
                                                                   HENRY S. PERKIN
                                                                   United States Magistrate Judge




                                                   12
